As Filed with the U.S. Securities and Exchange Commission on July 16, 2009 1933 Act File No. 002-91229 1940 Act File No. 811-4025 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 T Pre-Effective Amendment No. £ Post-Effective Amendment No. 56 T and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 T Amendment No. 57 T (Check appropriate box or boxes.) AMERICAN CENTURY MUNICIPAL TRUST (Exact Name of Registrant as Specified in Charter) 4,KANSAS CITY, MO 64111 (Address of Principal Executive Offices)(Zip Code) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (816) 531-5575 CHARLES A. ETHERINGTON 4,KANSAS CITY, MO 64111 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: October 1, 2009 It is proposed that this filing will become effective (check appropriate box) £ immediately upon filing pursuant to paragraph (b) £ on (date), pursuant to paragraph (b) £ 60 days after filing pursuant to paragraph (a)(1) T on October 1, 2009, pursuant to paragraph (a)(1) £ 75 days after filing pursuant to paragraph (a)(2) £ on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: £ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. October 1, 2009 American Century Investments Prospectus Tax-Free Money Market Fund Investor Class (BNTXX) The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Table of Contents Fund Summary 2 Investment Objective 2 Fees and Expenses 2 Investments, Risks and Performance 2 Investment Advisor 3 Purchase and Sale of Fund Shares 4 Tax Information 4 Payments to Broker-Dealers and Other Financial Intermediaries 4 Objectives, Strategies and Risks 5 Basics of Fixed-Income Investing 6 Management 8 Investing Directly with American Century Investments 9 Investing Through a Financial Intermediary 11 Additional Policies Affecting Your Investment 12 Share Price and Distributions 15 Taxes 16 Financial Highlights 18 ©2009 American Century Proprietary Holdings, Inc. All rights reserved. Fund Summary Investment Objective The fund seeks safety of principal and high current income that is exempt from federal income tax. Fees and Expenses The following tables describe the fees and expenses you may pay if you buy and hold shares of the fund. Shareholder Fees (fees paid directly from your investment) Investor Maximum Account Maintenance Fee Annual Fund Operating Expenses (expenses that you pay each year as a percentage of your investment) Investor Management Fee 0.49% Distribution and Service (12b-1) Fees None Other Expenses 0.04% Total Annual Fund OperatingExpenses 0.53% 1 Applies only to investors whose total eligible investments with American Century Investments are less than $10,000. Example The example below is intended to help you compare the costs of investing in the fund with the costs of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods, that you earn a 5% return each year, and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Investor Class Investments, Risks and Performance Under normal market conditions, the portfolio managers invest at least 80% of the fund’s assets in cash-equivalent, high-quality debt securities with interest payments exempt from federal income tax. These securities may be issued by cities, counties and other municipalities, and U.S. territories. A high-quality debt security is one that has been rated by an independent rating agency in its top two credit quality categories or determined by the advisor to be of comparable credit quality. The portfolio managers also may buy cash-equivalent, high-quality debt securities with interest payments exempt from regular federal income tax, but not exempt from the federal alternative minimum tax. Cities, counties and other municipalities usually issue these securities (called private activity bonds) to fund for-profit private projects, such as hospitals and athletic stadiums. No more than 20% of the fund’s assets may be invested in these securities. The fund’s principal risks include • Low Interest – Because high-quality debt securities are among the safest securities available, the interest they pay is among the lowest for income-paying securities. Accordingly, the yield on this fund will likely be lower than the yield on funds that invest in longer-term or lower-quality securities. -2- • Municipal Risk – Because the fund invests primarily in municipal securities, it will be sensitive to events that affect municipal markets. The fund may have a higher level of risk than funds that invest in a larger universe of securities. • Interest Rate, Credit and Liquidity Risks – All investments carry risks to some degree. However, the fund's investment parameters are designed to reduce the effects of changes in interest rates, to minimize credit risks and to reduce the effect on the fund of a default of any one isuer. For more information regarding interest rate, credit and liquidity risks, see Objectives, Strategies and Risks in this prospectus. • Principal Loss – An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in it. Annual Total Returns The following bar chart and table provide some indication of the risks of investing in the fund. The bar chart shows changes in the fund’s performance from year to year for Investor Class shares. The fund’s past performance is not necessarily an indication of how the fund will perform in the future. For current performance information, including yields, visit americancentury.com. Sales charges and account fees, if applicable, are not reflected in the bar chart. If those charges were included, returns would be less than those shown. Highest Performance Quarter (4Q 2000): 1.01% Lowest Performance Quarter (3Q 2003): 0.14% As of June 30, 2009, the most recent calendar quarter end, the fund’s Investor Class year-to-date return was 0.33%. For the calendar year ended December 31, 2008 1 year 5 years 10 years Inception Date Investor Class 2.20% 2.30% 2.27% 07/31/1984 Investment Advisor American Century Investment Management, Inc. -3- Purchase and Sale of Fund Shares You may purchase or redeem shares of the fund on any business day through our web site at americancentury.com, by mail (American Century Investments, P.O. Box 419200, Kansas City, MO 64141-6200), or by telephone at 1-800-345-2021 (Investor Services Representative) or 1-800-345-3533 (Business, Not-For-Profit and Employer-Sponsored Retirement Plans). Shares may be purchased by electronic bank transfer, by check or by wire. You may receive redemption proceeds by electronic bank transfer or by check. Unless otherwise specified below, the minimum initial investment amount to open an account is $2,500. Financial intermediaries may open an account with $250, but may require their clients to meet different investment minimums. Broker-dealer sponsored wrap program accounts and fee based accounts do not have a minimum purchase amount. The minimum initial amount for Coverdell Education Savings Accounts (CESA) is $2,000 unless the account is opened through a financial intermediary. The fund is not available for employer-sponsored retirement plans and generally is inappropriate for tax-deferred accounts, such as IRAs and 403(b) custodial accounts. There is a $50 minimum for subsequent purchases, except that there is no subsequent purchase minimum for financial intermediaries or employer-sponsored retirement plans. For purposes of fund minimums, employer-sponsored retirement plans do not include SEP IRAs, SIMPLE IRAs or SARSEPs. Tax Information The fund intends to distribute income that is exempt from regular federal income tax. A portion of the fund’s distributions may be subject to federal income tax or to the federal alternative minimum tax. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, plan sponsor or financial professional), the fund and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediary’s web site for more information. -4- Objectives, Strategies and Risks What are the fund’s investment objectives? Tax-Free Money Market seeks safety of principal and high current income that is exempt from federal income tax. How does the fund pursue its investment objectives? Under normal market conditions, the portfolio managers invest at least 80% of the fund’s assets in cash-equivalent, high-quality debt securities with interest payments exempt from federal income tax.
